Exhibit 10.1

 

THIRD AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

 

This THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Third
Amendment”), dated as of December 28, 2016 (the “Third Amendment Effective
Date”), is among CENTENNIAL RESOURCE PRODUCTION, LLC, a Delaware limited
liability company (the “Borrower”); each of the undersigned guarantors (the
“Guarantors”, and together with the Borrower, the “Credit Parties”); each of the
Lenders party hereto; and JPMORGAN CHASE BANK, N.A., as administrative agent for
the Lenders (in such capacity, together with its successors in such capacity,
the “Administrative Agent”).

 

R E C I T A L S:

 

A.                                    The Borrower, the Administrative Agent and
the Lenders are parties to that certain Amended and Restated Credit Agreement
dated as of October 15, 2014 (as amended prior to the date hereof, the “Credit
Agreement”), pursuant to which the Lenders have, subject to the terms and
conditions set forth therein, made certain credit available to and on behalf of
the Borrower.

 

B.                                    The Borrower has advised the
Administrative Agent and the Lenders that SB RS Holdings, LLC, a Delaware
limited liability company (the “Initial Buyer”), has entered into that certain
Purchase and Sale Agreement, dated as of November 21, 2016 (such agreement,
without giving effect to any subsequent amendment or modification thereto, the
“Initial Silverback Acquisition Agreement”) by and among Silverback Exploration,
LLC, a Delaware limited liability company (“Silverback), Silverback Operating,
LLC, a Delaware limited liability company (“Silverback Operating” and,
collectively with Silverback, the “Seller”) and the Initial Buyer, pursuant to
which the Initial Buyer agreed to acquire the “Property” (as defined in the
Silverback Acquisition Agreement, herein, the “Silverback Assets”).

 

C.                                    The Borrower has advised the
Administrative Agent that, pursuant to that certain Agreement to Assign, dated
as of November 27, 2016 (the “Silverback Acquisition Assignment Agreement”), and
the Assignment Agreement, dated as of December 22, 2016 (the “Assignment”), the
Initial Buyer has assigned all of its rights, title and obligations under the
Initial Silverback Acquisition Agreement to the Borrower (the Initial Silverback
Acquisition Agreement, as assigned to the Borrower pursuant to the Silverback
Acquisition Assignment Agreement and the Assignment, the “Silverback Acquisition
Agreement” and, the acquisition of the Silverback Assets under the Silverback
Acquisition Agreement, the “Silverback Acquisition”).

 

D.                                    The Borrower has advised the
Administrative Agent that Centennial Resource Development intends to issue a
combination of common and preferred Equity Interests, the proceeds of which will
be contributed to the Borrower and will in turn be used by the Borrower to,
among other things, finance 100% of the Purchase Price (as defined in the
Silverback Acquisition Agreement) payable by the Borrower pursuant to the
Silverback Acquisition Agreement.

 

--------------------------------------------------------------------------------


 

E.                                     The Borrower has requested that,
concurrently with the consummation of the Silverback Acquisition, the Borrowing
Base be increased from $200,000,000 to $250,000,000.

 

F.                                      The Borrower has requested that
Citibank, N.A., Deutsche Bank AG, New York Branch and Fifth Third Bank (each, a
“New Lender” and, collectively, the “New Lenders”) become Lenders under the
Credit Agreement with a Maximum Revolving Credit Amount in the amount as shown
on Annex I to the Credit Agreement (as amended hereby).

 

G.                                    The Borrower has requested that the
Lenders enter into this Third Amendment to (i) amend the Credit Agreement in
certain respects as set forth herein including, without limitation, to amend the
annual financial statement reporting requirements and replace Annex I to the
Credit Agreement to reflect the addition of the New Lenders as Lenders and
(ii) reflect the increase of the Borrowing Base from $200,000,000 to
$250,000,000, in each case upon the terms and conditions set forth herein and in
each case to be effective as of the Third Amendment Effective Date.

 

H.                                   The Administrative Agent and the Lenders
have agreed, subject to the terms and conditions set forth herein, to enter into
this Third Amendment.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

 

Section 1.                                           Defined Terms.  Each
capitalized term which is defined in the Credit Agreement, but which is not
defined in this Third Amendment, shall have the meaning ascribed such term in
the Credit Agreement, as amended by this Third Amendment.  Unless otherwise
indicated, all section references in this Third Amendment refer to the Credit
Agreement.

 

Section 2.                                           Amendments.  In reliance on
the representations, warranties, covenants and agreements contained in this
Third Amendment, and subject to the satisfaction of the conditions precedent set
forth in Section 5 hereof, the Credit Agreement shall be amended effective as of
the Third Amendment Effective Date in the manner provided in this Section 2.

 

2.1                               Additional Definitions.  Section 1.02 of the
Credit Agreement is hereby amended to add thereto in alphabetical order the
following definitions which shall read in full as follows:

 

“Third Amendment” means that certain Third Amendment to Amended and Restated
Credit Agreement dated as of the Third Amendment Effective Date, among the
Borrower, the Guarantors party thereto, the Administrative Agent and the Lenders
party thereto.

 

“Third Amendment Effective Date” means December 28, 2016.

 

2.2                               Amended Definitions.  The definition of
“Federal Funds Effective Rate” contained in Section 1.02 of the Credit Agreement
is hereby amended by inserting “Notwithstanding anything to the contrary
contained herein, in no event shall the Federal Funds Effective Rate be less
than 0%.” at the end thereof.

 

2

--------------------------------------------------------------------------------


 

2.3                               Amended and Restated Definitions.  The
following definitions contained in Section 1.02 of the Credit Agreement are
hereby amended and restated in their entirety to read in full as follows:

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supranational bodies such as the European Union or the European Central
Bank).

 

“Loan Documents” means this Agreement, the First Amendment, the Second
Amendment, the Third Amendment, the Notes, the Letter of Credit Agreements, the
Letters of Credit, the Engagement Letter and the Security Instruments.

 

“S&P” means S&P Global Ratings and any successor thereto that is a nationally
recognized rating agency.

 

2.4                               Amendment to Section 8.01(a). 
Section 8.01(a) of the Credit Agreement is hereby amended and restated in its
entirety to read in full as follows:

 

(a)                                 Annual Financial Statements.  As soon as
available, but in any event in accordance with then applicable law and not later
than the fifth day after the date on which such financial statements are
required to be filed with the SEC after giving effect to any permitted
extensions pursuant to Rule 12b-25 under the Securities Exchange Act, commencing
with the fiscal year ending December 31, 2016, (i) at any time when Centennial
Resource Development (A) owns more than 50% of the Equity Interests of the
Borrower with ordinary voting power to elect or appoint the managers of the
Borrower and is not the Parent and (B) owns no other assets and has no other
operations other than those ancillary to its ownership of such Equity Interests,
(1)  Centennial Resource Development’s audited consolidated balance sheet and
related statements of operations, members’ equity and cash flows as of the end
of and for such year, setting forth in each case in comparative form the figures
for the previous fiscal year, all reported on by independent public accountants
of recognized national standing or that are otherwise reasonably acceptable to
the Administrative Agent (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
Centennial Resource Development and its Consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied and (2) the
Borrower’s consolidated balance sheet and related statements of income and cash
flows as of the end of and for such year, setting forth in each case in
comparative form the figures for the previous fiscal year, all certified by one
of its Financial Officers as presenting fairly in all material

 

3

--------------------------------------------------------------------------------


 

respects the financial condition and results of operations of the Borrower and
its Consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to the absence of footnotes and (ii) at any other
time, as soon as available, but in any event in accordance with then applicable
law and not later than one hundred twenty (120) days after the end of each
fiscal year of the Parent (or, if the Parent or the Borrower is required to file
such financial statements with the SEC at such time, on or before the fifth day
after the date on which such financial statements are required to be filed with
the SEC after giving effect to any permitted extensions pursuant to Rule 12b-25
under the Securities Exchange Act), commencing with the fiscal year ending
December 31, 2016, the Parent’s audited consolidated balance sheet and related
statements of operations, members’ equity and cash flows as of the end of and
for such year, setting forth in each case in comparative form the figures for
the previous fiscal year, all reported on by independent public accountants of
recognized national standing or that are otherwise reasonably acceptable to the
Administrative Agent (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Parent and its Consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied.

 

2.5                               Amendment to Section 12.03.  Section 12.03 of
the Credit Agreement is hereby amended to add thereto the following new clause
(e) which shall read in full as follows:

 

(e) No Indemnitee shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby, other than to the extent that such
damages are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence, bad faith or
willful misconduct of such Indemnitee.

 

Section 3.                                           Replacement of Annex I. 
Annex I to the Credit Agreement is hereby replaced in its entirety with Annex I
attached hereto and Annex I attached hereto shall be deemed to be attached as
Annex I to the Credit Agreement.  After giving effect to this Third Amendment
and any Borrowings made on the Third Amendment Effective Date, (a) each Lender
who holds Revolving Loans in an aggregate amount less than its Applicable
Percentage (after giving effect to this Third Amendment) of all Revolving Loans
shall advance new Revolving Loans which shall be disbursed to the Administrative
Agent and used to repay Revolving Loans outstanding to each Lender who holds
Revolving Loans in an aggregate amount greater than its Applicable Percentage of
all Revolving Loans, (b) each Lender’s participation in each Letter of Credit,
if any, shall be automatically adjusted to equal its Applicable Percentage
(after giving effect to this Third Amendment), (c) such other adjustments shall
be made as the Administrative Agent shall specify so that the Revolving Credit
Exposure applicable to each Lender equals its Applicable Percentage (after
giving effect to this Third Amendment) of the aggregate Revolving Credit
Exposure of all Lenders and (d) upon request by each applicable Lender, the
Borrower shall be required to make

 

4

--------------------------------------------------------------------------------


 

any break funding payments owing to such Lender that are required under
Section 5.02 of the Credit Agreement as a result of the Revolving Loans and
adjustments described in this Section 3.

 

Section 4.                                           Redetermination of
Borrowing Base.  The Lenders hereby agree that for the period from and including
the Third Amendment Effective Date, but until the next Scheduled Redetermination
Effective Date, the next Interim Redetermination Date or the next adjustment to
the Borrowing Base under Section 2.08(e) of the Credit Agreement or
Section 8.13(c) of the Credit Agreement, whichever occurs first, the amount of
the Borrowing Base shall be increased from $200,000,000 to $250,000,000, which
redetermination of the Borrowing Base shall not constitute an Interim
Redetermination or Scheduled Redetermination of the Borrowing Base.  This
Section 4 constitutes the New Borrowing Base Notice for the redetermination of
the Borrowing Base set forth in this Section 4.

 

Section 5.                                           Conditions Precedent.  The
effectiveness of this Third Amendment is subject to the following:

 

5.1                               Counterparts. The Administrative Agent shall
have received counterparts of this Third Amendment from the Credit Parties and
each of the Lenders, including the New Lenders.

 

5.2                               Fees and Expenses.  The Administrative Agent
shall have received all fees and other amounts due and payable on or prior to
the Third Amendment Effective Date including, without limitation, the Third
Amendment Upfront Fees referred to in Section 5.3 below.

 

5.3                               Upfront Fee.  The Administrative Agent shall
have received, for the account of each Lender whose Revolving Credit Commitment
after giving effect to Section 3 hereof and the increase to the Borrowing Base
pursuant to Section 4 of this Third Amendment exceeds such Lender’s Revolving
Credit Commitment (including if such Revolving Credit Commitment was zero), if
any, that was in effect immediately prior to giving effect to Section 3 hereof
and the increase to the Borrowing Base pursuant to Section 4 of this Third
Amendment, the upfront fees set forth in that certain fee letter, dated as of
the date hereof, between the Borrower and the Administrative Agent.

 

5.4                               Mortgage and Title.  After giving effect to
the Silverback Acquisition and any additional title information and Security
Instruments delivered by the Credit Parties in connection therewith, the
Administrative Agent shall have received satisfactory title information on at
least 85% of the total value of the Proved Oil and Gas Properties evaluated in
the most recently delivered Reserve Report (as supplemented by any applicable
Reserve Report or engineering database delivered to the Lenders prior to the
Third Amendment Effective Date relating to the Silverback Assets) and the
Mortgaged Properties shall represent at least 85% of the total value of the
Proved Oil and Gas Properties evaluated in the most recently delivered Reserve
Report (as supplemented by any applicable Reserve Report or engineering database
delivered to the Lenders prior to the Third Amendment Effective Date relating to
the Silverback Assets).

 

5.5                               Environmental Review.  The Administrative
Agent shall be reasonably satisfied with the environmental condition of the
Silverback Assets.

 

5.6                               Absence of Liens on the Silverback Assets. 
The Administrative Agent shall have

 

5

--------------------------------------------------------------------------------


 

received evidence satisfactory to it (including mortgage releases and UCC-3
financing statement terminations, as applicable) that all Liens on the
Silverback Assets (other than Excepted Liens and Liens securing the
Indebtedness) have been released or terminated, subject only to the filing of
applicable terminations and releases.

 

5.7                               Closing Certificate.  The Administrative Agent
shall have received a certificate of a Responsible Officer of the Borrower
certifying on behalf of the Borrower: (a) that attached to such certificate are
true, accurate and complete copies of the Initial Silverback Acquisition
Agreement, the Silverback Acquisition Assignment Agreement, all side letters and
each other material agreements and assignments that the Borrower deems to be
material in its reasonable discretion (including any assignments and bills of
sale) executed and delivered in connection with the Silverback Acquisition
(collectively, the “Silverback Acquisition Documents”), which Silverback
Acquisition Documents shall be reasonably acceptable to the Administrative
Agent, (b) that on the Third Amendment Effective Date, the Borrower is
(i) consummating the Silverback Acquisition substantially in accordance with the
terms of the Silverback Acquisition Documents (without any material waiver or
amendment thereof not otherwise approved by the Administrative Agent including,
without limitation, any waiver or amendment of any term, or exercise of any
option by the Borrower, that results in the removal of any material Silverback
Assets from the Silverback Acquisition) and (ii) acquiring substantially all of
the Silverback Assets contemplated by the Silverback Acquisition Documents,
(c) as to the final purchase price for the Silverback Assets after giving effect
to all adjustments as of the closing date contemplated by the Silverback
Acquisition Documents, (d) that all governmental and third party consents and
all equity holder and board of director (or comparable entity management body)
authorizations of the Silverback Acquisition required to be obtained by any
Credit Party have been obtained and are in full force and effect, and (e) as to
such other related documents and information as the Administrative Agent shall
have reasonably requested.

 

5.8                               Revolving Notes.  The Administrative Agent
shall have received duly executed Revolving Credit Notes payable to each Lender
requesting a Revolving Credit Note in principal amounts equal to its Maximum
Revolving Credit Amount (as amended hereby), dated as of the Third Amendment
Effective Date.

 

5.9                               Other. The Administrative Agent shall have
received such other documents as the Administrative Agent or special counsel to
the Administrative Agent may reasonably request.

 

Section 6.                                           New Lenders.  Each New
Lender hereby joins in, becomes a party to, and agrees to comply with and be
bound by the terms and conditions of the Credit Agreement as a Lender thereunder
and under each and every other Loan Document to which any Lender is required to
be bound by the Credit Agreement, to the same extent as if such New Lender were
an original signatory thereto.  Each New Lender hereby appoints and authorizes
the Administrative Agent to take such action as agent on its behalf and to
exercise such powers and discretion under the Credit Agreement as are delegated
to the Administrative Agent by the terms thereof, together with such powers and
discretion as are reasonably incidental thereto.  Each New Lender represents and
warrants that (a) it has full power and authority, and has taken all action
necessary, to execute and deliver this Third Amendment, to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (b) it has received a copy of the Credit Agreement and copies of the
most recent financial statements delivered pursuant to Section

 

6

--------------------------------------------------------------------------------


 

8.01 thereof, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Third Amendment and to become a Lender on the basis of which it has made such
analysis and decision independently and without reliance on the Administrative
Agent or any other Lender, and (c) from and after the Third Amendment Effective
Date, it shall be a party to and be bound by the provisions of the Credit
Agreement and the other Loan Documents and have the rights and obligations of a
Lender thereunder.

 

Section 7.                                           Miscellaneous.

 

7.1                               Confirmation and Effect.  The provisions of
the Credit Agreement (as amended by this Third Amendment) shall remain in full
force and effect in accordance with its terms following the effectiveness of
this Third Amendment, and this Third Amendment shall not constitute a waiver of
any provision of the Credit Agreement or any other Loan Document, except as
expressly provided for herein.  Each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof’, “herein”, or words of like import shall mean
and be a reference to the Credit Agreement as amended hereby, and each reference
to the Credit Agreement in any other document, instrument or agreement executed
and/or delivered in connection with the Credit Agreement shall mean and be a
reference to the Credit Agreement as amended hereby.

 

7.2                               Ratification and Affirmation of Credit
Parties.  Each of the Credit Parties hereby expressly (a) acknowledges the terms
of this Third Amendment, (b) ratifies and affirms its obligations under the
Credit Agreement, the Guaranty Agreement and the other Loan Documents to which
it is a party, (c) acknowledges, renews and extends its continued liability
under the Credit Agreement, the Guaranty Agreement and the other Loan Documents
to which it is a party, (d) agrees that its guarantee under the Guaranty
Agreement and the other Loan Documents to which it is a party remains in full
force and effect with respect to the Indebtedness as amended hereby,
(e) represents and warrants to the Lenders and the Administrative Agent that
each representation and warranty of such Credit Party contained in the Credit
Agreement, the Guaranty Agreement and the other Loan Documents to which it is a
party is true and correct in all material respects as of the date hereof and
after giving effect to the amendments set forth in Section 2 hereof except
(i) to the extent any such representations and warranties are expressly limited
to an earlier date, in which case, on and as of the date hereof, such
representations and warranties shall continue to be true and correct as of such
specified earlier date, and (ii) to the extent that any such representation and
warranty is expressly qualified by materiality or by reference to Material
Adverse Effect, such representation and warranty (as so qualified) shall
continue to be true and correct in all respects, (f) represents and warrants to
the Lenders and the Administrative Agent that the execution, delivery and
performance by such Credit Party of this Third Amendment are within such Credit
Party’s corporate, limited partnership or limited liability company powers (as
applicable), have been duly authorized by all necessary action and that this
Third Amendment constitutes the valid and binding obligation of such Credit
Party enforceable in accordance with its terms, except as the enforceability
thereof may be limited by bankruptcy, insolvency or similar laws affecting
creditor’s rights generally, and (g) represents and warrants to the Lenders and
the Administrative Agent that, after giving effect to this Third Amendment, no
Borrowing Base Deficiency, Default or Event of Default exists.

 

7.3                               Counterparts.  This Third Amendment may be
executed by one or more of the

 

7

--------------------------------------------------------------------------------


 

parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Third Amendment by facsimile or electronic (e.g.
pdf) transmission shall be effective as delivery of a manually executed original
counterpart hereof.

 

7.4                               No Oral Agreement.  THIS WRITTEN THIRD
AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS EXECUTED IN
CONNECTION HEREWITH AND THEREWITH REPRESENT THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO SUBSEQUENT ORAL
AGREEMENTS BETWEEN THE PARTIES THAT MODIFY THE AGREEMENTS OF THE PARTIES IN THE
CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS.

 

7.5                               Governing Law.  THIS THIRD AMENDMENT
(INCLUDING, BUT NOT LIMITED TO, THE VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

 

7.6                               Payment of Expenses.  The Borrower agrees to
pay or reimburse the Administrative Agent for all of its reasonable
out-of-pocket costs and expenses incurred in connection with this Third
Amendment, any other documents prepared in connection herewith and the
transactions contemplated hereby, including, without limitation, the reasonable
fees and disbursements of counsel to the Administrative Agent.

 

7.7                               Severability.  Any provision of this Third
Amendment which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

7.8                               Successors and Assigns.  This Third Amendment
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.

 

[Signature Pages Follow.]

 

8

--------------------------------------------------------------------------------


 

The parties hereto have caused this Third Amendment to be duly executed as of
the day and year first above written.

 

BORROWER:

CENTENNIAL RESOURCE

 

PRODUCTION, LLC, a Delaware limited

 

liability company

 

 

 

 

 

By:

/s/ George S. Glyphis

 

 

George S. Glyphis

 

 

Vice President and Chief Financial Officer

 

SIGNATURE PAGE TO THIRD AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

CENTENNIAL RESOURCE PRODUCTION, LLC

 

--------------------------------------------------------------------------------


 

GUARANTORS:

ATLANTIC EXPLORATION, LLC, a

 

Delaware limited liability company

 

 

 

 

By:

/s/ George S. Glyphis

 

 

George S. Glyphis

 

 

Vice President and Chief Financial Officer

 

 

 

 

 

 

 

CENTENNIAL RESOURCE

 

MANAGEMENT, LLC, a Delaware

 

limited liability company

 

 

 

 

 

 

 

By:

/s/ George S. Glyphis

 

 

George S. Glyphis

 

 

Vice President and Chief Financial Officer

 

SIGNATURE PAGE TO THIRD AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

CENTENNIAL RESOURCE PRODUCTION, LLC

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as
Administrative Agent and a Lender

 

 

 

 

 

By:

/s/ David Morris

 

Name:

David Morris

 

Title:

Authorized Officer

 

SIGNATURE PAGE TO THIRD AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

CENTENNIAL RESOURCE PRODUCTION, LLC

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Brad Elliott

 

Name:

Brad Elliott

 

Title:

Vice President

 

SIGNATURE PAGE TO THIRD AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

CENTENNIAL RESOURCE PRODUCTION, LLC

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK, as a Lender

 

 

 

 

 

 

By:

/s/ Garrett R. Merrell

 

Name:

Garrett R. Merrell

 

Title:

Relationship Manager

 

SIGNATURE PAGE TO THIRD AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

CENTENNIAL RESOURCE PRODUCTION, LLC

 

--------------------------------------------------------------------------------


 

 

BMO HARRIS BANK, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Matthew L. Davis

 

Name:

Matthew L. Davis

 

Title:

Vice President

 

SIGNATURE PAGE TO THIRD AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

CENTENNIAL RESOURCE PRODUCTION, LLC

 

--------------------------------------------------------------------------------


 

 

CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH, as a Lender

 

 

 

 

 

By:

/s/ Daria Mahoney

 

Name:

Daria Mahoney

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

By:

/s/ Richard Antl

 

Name:

Richard Antl

 

Title:

Authorized Signatory

 

SIGNATURE PAGE TO THIRD AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

CENTENNIAL RESOURCE PRODUCTION, LLC

 

--------------------------------------------------------------------------------


 

 

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

 

By:

/s/ John C. Lozano

 

Name:

John C. Lozano

 

Title:

Vice President

 

SIGNATURE PAGE TO THIRD AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

CENTENNIAL RESOURCE PRODUCTION, LLC

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Jeff Ard

 

Name:

Jeff Ard

 

Title:

Vice President

 

SIGNATURE PAGE TO THIRD AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

CENTENNIAL RESOURCE PRODUCTION, LLC

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG, NEW YORK

 

BRANCH, as a Lender

 

 

 

 

 

 

By:

/s/ Marcus Tarkington

 

Name:

Marcus Tarkington

 

Title:

Director

 

 

 

 

By:

/s/ Peter Cucchiara

 

Name:

Peter Cucchiara

 

Title:

Vice President

 

SIGNATURE PAGE TO THIRD AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

CENTENNIAL RESOURCE PRODUCTION, LLC

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK, as a Lender

 

 

 

 

 

 

 

By:

/s/ Jonathan H. Lee

 

Name:

Jonathan H. Lee

 

Title:

Director

 

SIGNATURE PAGE TO THIRD AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

CENTENNIAL RESOURCE PRODUCTION, LLC

 

--------------------------------------------------------------------------------


 

ANNEX I

ALLOCATION OF MAXIMUM REVOLVING CREDIT AMOUNTS

 

Name of Lender

 

Applicable Revolving
Credit Percentage

 

Maximum Revolving
Credit Amount

 

JPMorgan Chase Bank, N.A.

 

16.25333334

%

$

81,266,666.68

 

Wells Fargo Bank, N.A.

 

16.25333333

%

$

81,266,666.66

 

Comerica Bank

 

16.25333333

%

$

81,266,666.66

 

BMO Harris Bank, N.A.

 

10.48000000

%

$

52,400,000.00

 

Canadian Imperial Bank of Commerce, New York Branch

 

10.48000000

%

$

52,400,000.00

 

U.S. Bank National Association

 

10.48000000

%

$

52,400,000.00

 

Citibank, N.A.

 

6.60000000

%

$

33,000,000.00

 

Deutsche Bank AG, New York Branch

 

6.60000000

%

$

33,000,000.00

 

Fifth Third Bank

 

6.60000000

%

$

33,000,000.00

 

TOTAL

 

100.00000000

%

$

500,000,000.00

 

 

--------------------------------------------------------------------------------